Citation Nr: 1519281	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-21 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to reimbursement for private medical expenses incurred at Providence Centralia Hospital from November 19 to November 20, 2012. 


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from October 2004 to September 2011.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2013 by the Veterans Affairs Medical Center in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran received care in the emergency room at Providence Centralia Hospital on November 19 and 20, 2012.  According to the administrative hospital records, the Veteran informed the hospital at the time of treatment that he had no insurance.  The record shows that the hospital confirmed that he was not enrolled for Medicaid and he was billed for the services rendered.  On February 20, 2013, the Veteran called the hospital to confirm that the hospital was billing VA for the services rendered.  VA received the hospital's claim for reimbursement of these medical expenses on February 27, 2013.  Reimbursement was denied on the basis that the claim was untimely.  The hospital perfected an appeal as to that determination.

There are two avenues for obtaining payment or reimbursement for the expenses of private medical care, which are found under the statutory provisions of 38 U.S.C.A. §§ 1725 and 1728.  Specifically, section 1725 authorizes reimbursement for emergency treatment for eligible veterans with nonservice-connected conditions, and section 1728 authorizes reimbursement for emergency treatment for eligible veterans with service-connected conditions.  These statutory provisions are implemented at 38 C.F.R. § 17.1000-17.1008 for eligible veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120-17.121 for eligible veterans with service-connected conditions.  The provisions related to service-connected veterans revolve primarily around whether the condition treated was a service-connected condition or a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  38 C.F.R. § 17.120(a).  Claims for reimbursement in these cases must be received within two years after the date of care.  38 C.F.R. § 17.126(a).  

In this case, the matter was adjudicated as though the Veteran were nonservice-connected.  The Veteran in this case is service connected for cervical strain, lumbosacral degenerative disease, right patellofemoral bursitis, left patellofemoral bursitis, tinnitus, left and right extremity radiculopathy, primary insomnia, temporomandibular syndrome, left ear hearing loss, bronchitis, and folliculitis associated with cellulitis.  The record before the Board, however, does not include records pertaining to the Veteran's November 2012 private emergency care.  The August 2013 statement of the case indicates that the Agency of Original Jurisdiction (AOJ) in this case "received medical records for outpatient services rendered by Providence Centralia Hospital on November 19, 2012, and November 20, 2012" on April 26, 2013.  No such records are within the record before the Board.  

Because the record before the Board does not include sufficient documentation to decide the appeal, this matter must be remanded for additional evidentiary development.  In particular, the Veteran should be provided with the appropriate releases so that the AOJ can obtain any private treatment records and daily notes from his hospitalization at Providence Centralia Hospital on November 19 and 20, 2012.

Accordingly, the case is REMANDED for the following action:

1.  Supply the Veteran with the appropriate releases so that the AOJ may obtain from Providence Centralia Hospital any handwritten or computerized emergency room and daily notes from November 19, 2012, and November 20, 2012, which document the disabilities for which the Veteran was treated at that time.  

If, after the Veteran provides such releases, the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2014).

2.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




